 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NEXT WINE, LLC,                                         No. 2:17-cv-01282-TLN-EFB
12                          Plaintiff,
13               v.                                           ORDER RE SETTLEMENT & DISPOSITION
14    BOGLE VINEYARDS, INC.,
15                          Defendant.
16

17
      AND RELATED COUNTER-CLAIMS.
18

19              This case was originally before the court for a settlement conference conducted on

20   February 21, 2019. A further settlement conference was scheduled for October 16, 2019. The
21   court is in receipt of counsel for the parties’ notice of settlement, ECF No. 28. Pursuant to the
22
     representations by counsel for the parties, the court has now determined that the matter has
23
     settled.
24
                Dispositional documents are to be filed not later than thirty (30) days from the date of this
25

26   order.

27              All hearing dates heretofore set in this matter, including the October 16, 2019 further

28   settlement conference, are VACATED.


                                                          1
 1         FAILURE TO COMPLY WITH THIS ORDER MAY BE GROUNDS FOR THE
 2   IMPOSITION OF SANCTIONS ON ANY AND ALL COUNSEL OR PARTIES WHO
 3
     CONTRIBUTED TO THE VIOLATION OF THIS ORDER.
 4

 5         IT IS SO ORDERED.

 6   DATED: October 16, 2019.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       2
